


Exhibit 10-BBaj


TECH DATA CORPORATION
(hereinafter called the “Company”)

2009 EQUITY INCENTIVE PLAN OF TECH DATA CORPORATION
(hereinafter called the “Plan”)
GLOBAL NOTICE OF HOLD-TO-RETIREMENT EQUITY GRANT AGREEMENT






I.     NOTICE OF EQUITY GRANT
    
Name/Participant:                 <name >


Type of Grant:     HOLD-TO-RETIREMENT EQUITY


Date of Grant:                    <date>
    
Total Shares Granted:
<shares >







II. AGREEMENT


For valuable consideration, the receipt of which is hereby acknowledged
(electronically or using a method accepted by the Company), the Company hereby
grants to the Participant a Hold-to-Retirement Equity grant (hereinafter called,
in respect of each Share subject to the grant, an “HRE”) under Section 11 of the
Plan in accordance with the following terms:


Section 1.    Definitions. Unless otherwise defined herein, the terms defined in
this Agreement shall have the same defined meanings as in the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail. The following additional
terms shall be defined as follows:


“Agreement” means this agreement between the Participant and the Company setting
forth the terms and conditions of the grant of the HREs and includes Part I,
Notice of Equity Grant and Part II, Agreement.


“Date of Grant” means the date on which the HREs are granted to the Participant,
as specified in Part I.


“Employer” means the Company or any Subsidiary that employs the Participant on
the applicable date.

Global HRE

--------------------------------------------------------------------------------






“Share” means one (1) share of Common Stock.


Section 2. Grant. The Participant is hereby granted an HRE award under Section
11 of the Plan. Each HRE represents the prospective contingent right to receive
one Share and will, at all times the Agreement is in effect, be equal in value
to one Share.


Section 3. Vesting. Subject to the provisions of this Agreement, the HREs shall
vest and become payable in Shares in accordance with the following vesting
schedule:






Vesting Date


Vesting Percentage


First Anniversary of Date of Grant
25%
Second Anniversary of Date of Grant
25%
Third Anniversary of Date of Grant
50%



Unless and until the HREs vest, the Participant will have no right to payment of
any unvested HREs. Prior to the actual delivery of any of the HREs that are
vested, the HREs will represent an unsecured obligation of the Company in
accordance with Section 16(c) of the Plan.


Section 4.    Non-Transferability. All rights with respect to the HREs are
exercisable during the Participant’s lifetime only by the Participant and the
HREs may not be transferred, assigned, pledged or hypothecated in any manner
other than by will or by applicable laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or rules
thereunder.


Section 5.     Delivery of Shares.


(i)    General. Subject to the other terms of the Plan and this Agreement, the
Company will issue or cause to be delivered to the Participant (or if any other
individual(s) then hold the HREs, to such individual(s)) the number of Shares
the Participant is entitled to receive as a result of the vesting of the HREs as
soon as practical after, but not later than 10 days following, the Participant’s
“separation from service” as such term is defined under Section 409A of the Code
(a “Separation from Service”). The Shares shall be registered in the name of the
Participant (or the name(s) of the individual(s) that then hold the HREs, either
alone or jointly with another person(s) with rights of survivorship, as such
individual(s) shall prescribe in writing or other methods allowed to the
Company). Notwithstanding the foregoing, the delivery of Shares as required
hereby may be delayed if the delivery is reasonably likely to violate applicable
federal, state or non-U.S. securities laws; provided, however, that the delivery
will occur at the earliest date the Company reasonably anticipates that the
distribution will not cause a violation.

2



--------------------------------------------------------------------------------






The delivery of Shares in settlement of the HREs shall be deemed effected for
all purposes when a stock transfer agent shall have deposited such Shares
according to the delivery instructions provided by Participant (or if any other
individual(s) then hold the HREs, by such other individual(s)). Fractional
Shares shall not be issued.


Notwithstanding anything to the contrary in this Section 5, in the event that
Participant is a “specified employee” (within the meaning of Section 409A \of
the Code) on the date of the Participant’s Separation from Service, the Shares
to be delivered in settlement of the HREs shall be delivered on the first
business day of the first calendar month that begins after the six-month
anniversary of the Separation from Service or, if earlier, on the date of the
Participant’s death.


Section 6.    Tax Withholding Obligations. Regardless of any action the Company
or the Employer takes with respect to any or all income tax, social insurance
contributions, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the HREs, including but not limited to, the grant of the HREs, the vesting of
the HREs, the subsequent sale of any Shares acquired or the receipt of any
dividends, and (2) do not commit to structure the terms of the grant or any
aspect of the HREs to reduce or eliminate the Participant’s liability for
Tax-Related Items.
    
Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver any Shares due to be delivered if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items as described in this section. The Participant hereby
consents to any action reasonably taken by the Company to meet his or her
obligation for Tax-Related Items.


Section 7. Changes in Capitalization. The existence of the HREs shall not affect
in any way the right or power of the Company or its stockholders to make,
authorize or consummate (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; (ii) any merger or consolidation of the Company; (iii) any issue by
the Company of debt securities, or preferred or preference stock that would rank
above the shares subject to HREs; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or outstanding assignment of all or any part of
the assets or business of the Company; or (vi) any other corporate act or
proceeding, whether of a similar character or otherwise.



3



--------------------------------------------------------------------------------




Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of shares of Common Stock subject to the HREs.


Section 8. Rights of Participant. No person shall, by virtue of the granting of
the HREs to the Participant, be deemed to be a holder of any Shares underlying
the HREs or be entitled to the rights or privileges of a holder of such Shares
unless and until Shares have been issued in settlement of the HREs.


The grant of the HREs is voluntary and occasional and the Participant shall not
by virtue of the granting of the HREs have any claim or right to be granted HREs
in the future or to participate in any other compensation plan, program or
arrangement of the Company or of the Employer, even if HREs have been granted
repeatedly in the past.


The granting of the HREs shall not impose upon the Company or the Employer any
obligations to employ or to continue to employ the Participant; and the right of
the Company or the Employer to terminate the employment of the Participant shall
not be diminished or affected by reason of the fact that the HREs have been
granted to the Participant.


Nothing herein contained shall impose any obligation upon the Participant to
accept the grant of HREs.


At all times while any portion of the HREs is outstanding, the Company shall
reserve and keep available, out of shares of its authorized and unissued Common
Stock or reacquired Shares, a sufficient number of Shares to satisfy the
requirements of the HREs; comply with the terms of the HREs promptly upon
vesting of the HREs; and pay all fees or expenses necessarily incurred by the
Company in connection with the issuance and delivery of Shares in settlement of
the HREs.


Section 9. Termination. Subject to Section 8, the outstanding unvested HREs
granted hereunder shall terminate and the Participant shall cease vesting in the
HREs on the earliest to occur of:


(i) termination of active employment or other relationship between the Company
or the Employer and the Participant for any reason other than due to the
Participant’s death or Disability; or


(ii) termination of active employment or other relationship between the Company
or the Employer and the Participant due to the Participant’s death or Disability
within three months of the Date of Grant.



4



--------------------------------------------------------------------------------




An employment relationship between the Company or the Employer and the
Participant shall be deemed to exist during any period during which the
Participant is actively employed by the Company or by any Subsidiary. Whether
authorized leave of absence or absence on military government service shall
constitute termination of the employment relationship between the Company or the
Employer and the Participant shall be determined by the administrator designated
by the Committee at the time thereof and in accordance with local law.


In the event of the death or Disability of the Participant during his or her
employment relationship with the Company or the Employer, as applicable, and at
least three months after the Date of Grant, the HREs shall become fully vested
(all or a portion of the outstanding HREs) as of the date of the Participant’s
death or Disability. In the case of death of a Participant, Shares will be
delivered to the Participant’s executors, administrators or any person(s) to
whom the HREs may be transferred by will or by laws of descent and distribution,
in accordance with Section 5 of this Agreement. If, in the event of the
Participant’s death, any beneficiary entitled to receive any Shares is a minor
or, if in the event of the Participant’s Disability, the Participant is deemed
by the Committee or is adjudged to be legally incapable of giving valid receipt
and discharge for any Shares due to be delivered, such Shares will be paid to
such person or institution as the Committee may designate or to the duly
appointed guardian. Such payment shall, to the extent made, be deemed a complete
discharge of any liability for such payment under the Plan.


If the Participant is a local national of and employed in a country that is a
member of the European Union, the grant of the HREs and the terms and conditions
governing the HREs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent that a court or tribunal of
competent jurisdiction determines that any provision of the HREs is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


Section 10. Nature of Grant. In accepting the grant, the Participant
acknowledges that:


(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;


(ii) all decisions with respect to future grants of HREs, if any, will be at the
sole discretion of the Company;


(iii) the Participant is voluntarily participating in the Plan;



5



--------------------------------------------------------------------------------




(iv) the grant of HREs is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Participant’s employment
contract, if any;


(v) the grant of HREs is not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;


(vi) in the event that the Participant is not an employee of the Company, the
grant of HREs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of HREs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or affiliated company of the Company;


(vii) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(viii) if the Participant vests in his or her HREs and obtains Shares, the value
of those Shares acquired may increase or decrease in value;


(ix) in consideration of the grant of the HREs, no claim or entitlement to
compensation or damages shall arise from termination of the HREs or diminution
in value of the HREs or Shares acquired in settlement of the HREs resulting from
termination of the Participant’s employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant will be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and


(x) in the event of termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive the HREs and
vest in the HREs under the Plan, if any, will be determined effective as of the
date that the Participant is no longer employed by the Employer; the Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively employed for purposes of his or her grant of HREs.


Section 11. Data Privacy. Pursuant to applicable personal data protection laws,
the Company and Employer hereby notify the Participant of the following in
relation to the Participant’s personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the HREs and
participation in the Plan. The collection, use, processing and transfer of
personal data is necessary for the Company’s administration of the Plan and
participation in the Plan, and the Participant’s denial and/

6



--------------------------------------------------------------------------------




or objection to the collection, use, processing and transfer of personal data
may affect participation in the Plan. As such, the Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.
 

The Company and Employer hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all options, units or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by the Participant or collected, where
lawful, from third parties, and the Company and the Employer will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.



The Company and the Employer will transfer Data internally as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and the Employer may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
European Economic Area, or elsewhere throughout the world, such as the United
States. The Participant hereby authorizes (where required under applicable law)
the third parties or other recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.


The Participant may, at any time, exercise rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data

7



--------------------------------------------------------------------------------




which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan, and (e)
withdraw the Participant’s consent to the collection, processing or transfer of
Data as provided hereunder (in which case, the Participant’s HREs will be null
and void). The Participant may seek to exercise these rights by contacting the
Employer’s Human Resources manager or the Company’s Human Resources Department.


Section 12. Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the HREs granted under
the Plan and participation in the Plan, or future HREs that may be granted under
the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company. In
addition, if the Participant does not otherwise reject this Award, (in such
manner as the Company may specify from time to time in its sole discretion), the
Participant shall be deemed to have accepted the Award as of the Date of Grant.


Section 13. Government and Other Regulations; Governing Law. The grant of HREs
is subject to all laws, regulations and orders of any governmental authority
which may be applicable thereto and, notwithstanding any of the provisions
hereof, the Participant acknowledges that the Company will not be obligated to
issue any Shares hereunder if the grant or vesting thereof or the issuance of
such Shares, as the case may be, would constitute a violation by the Participant
or the Company of any such law, regulation or order or any provision thereof.
The Company shall not be obligated to take any affirmative action in order to
cause the vesting of the HREs or the issuance of Shares pursuant hereto to
comply with any such law, regulation, order or provision.


As a condition of the grant of the HREs, the Participant agrees to repatriate
all payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends) in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence. In
addition, the Participant also agrees to take any and all actions, and consent
to any and all actions taken by the Company and its affiliates, as may be
required to allow the Company and its affiliates to comply with local laws,
rules and regulations in the Participant’s country of residence. Finally, the
Participant agrees to take any and all actions as may be required to comply with
the Participant’s personal obligations under local laws, rules and regulations
in the Participant’s country of residence.
The HREs are and shall be subject in every respect to the provisions of the
Plan, which is incorporated herein by reference and made a part hereof. The
Participant hereby accepts the HREs subject to all the terms and provisions of
the Plan and agrees that all decisions under and interpretations of the Plan by
the Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs and legal representatives.



8



--------------------------------------------------------------------------------




This grant of HREs shall be governed by and construed in accordance with the
laws of the State of Florida without regard to its principle of conflict of
laws. For purposes of litigating any dispute arising under this Agreement, the
parties hereby agree that such litigation shall be conducted in the courts of
Pinellas County, Florida.


Section 14. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


Section 15. Language. If the Participant is a resident outside of the United
States, the Participant acknowledges and agrees by acceptance of the grant of
HREs under the Plan and this Agreement, that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Award, be drawn up
in English. If the Participant has received this Agreement, the Plan or any
other documents related to the HREs translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


Section 16. Private Placement. For non-U.S. Participants, the grant of the HREs
is not intended to be a public offering of securities in the Participant’s
country of residence (and country of employment, if different). The Company has
not submitted any registration statement, prospectus or other filings with the
local securities authorities (unless otherwise required under local law), and
the grant of the HREs is not subject to the supervision of the local securities
authorities.


Section 17. Addendum. Notwithstanding any provisions of this Agreement to the
contrary, the HREs shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
are set forth in the applicable addendum to the Agreement (“Addendum”). Further,
if the Participant transfers residence and/or employment to another country
reflected in an Addendum to the Agreement, the special terms and conditions for
such country shall apply to the Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the HREs
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). Any
applicable Addendum shall constitute part of the Agreement.


Section 18. Additional Requirements. The Company reserves the right to impose
other requirements on the HREs, any Shares acquired pursuant to the HREs and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and regulations or to facilitate the
operation and administration of the HREs and the Plan. Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

9



--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the Company has caused this grant of HREs to be executed, as
of the Date of Grant.


                
TECH DATA CORPORATION




                
By: /s/ ROBERT M. DUTKOWSKY
Robert M. Dutkowsky, Chief Executive Officer

By:_______________________________________
Holder













































10



--------------------------------------------------------------------------------










TECH DATA CORPORATION
2009 EQUITY INCENTIVE PLAN
OF TECH DATA CORPORATION


ADDENDUM TO
GLOBAL NOTICE OF HOLD-TO-RETIREMENT EQUITY GRANT AGREEMENT


In addition to the terms of the 2009 Equity Incentive Plan of Tech Data
Corporation (the “Plan”) and the Global Notice of Hold-to-Retirement Equity
Grant Agreement (the “Agreement”), the HREs are subject to the following
additional terms and conditions as set forth in this addendum (the “Addendum”).






All defined terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and the Agreement. Pursuant to Section 17 of the
Agreement, to the extent a Participant relocates residence and/or employment to
another country, the additional terms and conditions as set forth in the
addendum for such country (if any) shall also apply to the HREs to the extent
the Company determines, in its sole discretion, that the application of such
addendum is necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the HREs and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate the Participant’s transfer).


CANADA


1.Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Plan, the HREs shall be settled only in Shares (and
may not be settled in cash).


DENMARK


1.    Treatment of HREs upon Termination of Employment. Notwithstanding any
provisions in the Agreement to the contrary, the treatment of the HREs upon the
Participant’s termination of employment shall be governed by the Act on Stock
Options in Employment Relations.


FRANCE


1.English Language. The Participant acknowledges and agrees that it is the
Participant's express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the HREs, be drawn up

11



--------------------------------------------------------------------------------




in English. If the Participant has received this Agreement, the Plan or any
other documents related to the HREs translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version shall control.




BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


__________________________________

Signature


__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
HRE.




ITALY


1.    Authorization to Release Necessary Personal Information. The following
provision shall replace Section 11 of the Agreement in its entirety:


(i)    The Participant understands that the Employer and/or the Company hold
certain personal information about the Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth,
national insurance number or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
awards or other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. The Participant is aware that
providing the Company with the Data is necessary for the performance of this
Agreement and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.


(ii)    The Controller of personal data processing is Tech Data Corporation,
5350 Tech Data Drive, Clearwater, Florida 33760, U.S.A., and, pursuant to D.lgs
196/2003, its representative in Italy is Tech Data Italia s.r.l. with registered
offices

12



--------------------------------------------------------------------------------




at Via Tolstoj 65, 20098 S. Giuliano, Milanese MI, Italy Participant understands
that Data may be transferred to third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to a
broker or other third party with whom Shares acquired pursuant to this grant of
HREs or cash from the sale of such Shares may be deposited. Furthermore, the
recipients that may receive, possess, use, retain and transfer such Data for the
above mentioned purposes may be located in the Participant’s country, or
elsewhere, including outside of the European Union and the recipient’s country
may have different data privacy laws and protections than the Participant’s
country. The processing activity, including the transfer of the Participant’s
personal data abroad, out of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary for the performance of
contractual obligations related to the implementation, administration and
management of the Plan. The Participant understands that Data processing
relating to the purposes above specified shall take place under automated or
non-automated conditions, anonymously when possible, that comply with the
purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations, with specific
reference to D.lgs. 196/2003.


(iii)    The Participant understands that Data will be held only as long as is
required by law or as necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that,
pursuant to art 7 of D.lgs 196/2003, the Participant has the right, including
but not limited to, to access, delete, update, request the rectification of the
Data and cease, for legitimate reasons, the Data processing. Furthermore, the
Participant is aware that the Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting a local representative available at
the following address, Via Tolstoj 65, 20098 S. Giuliano, Milanese MI, Italy.


2.Participant Acknowledgment. The Participant hereby confirms that he or she
accepts and agrees to the Agreement and the Plan in all respects as of the date
the Participant accepts this Agreement. The Participant further acknowledges
that he or she has read and specifically and expressly approves of the following
provisions of the Agreement: (i) Section 6 addressing the Participant’s
responsibility for taxes; (ii) Section 8 addressing the rights of the
Participant with respect to the HREs; (iii) Section 10 containing the
Participant’s acknowledgement that the Plan and the grant of the HREs do not
provide the Participant with any entitlement or claim for compensation ; (iv)
Section 11 containing the Participant’s authorization for data privacy purposes;
(v) Section 13 addressing electronic delivery and acceptance procedures; and
(vi) Section 14 stating that the laws of the State of Florida, U.S.A. will
govern the Agreement and the Plan and the venue for litigation of any dispute
arising under this Agreement will be the courts of Pinellas County, Florida,
U.S.A.






__________________________________

13



--------------------------------------------------------------------------------





Signature


__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
HRE.








MEXICO


1.Commercial Relationship. The Participant expressly recognizes that
participation in the Plan and the Company’s grant of HREs does not constitute an
employment relationship between the Participant and the Company. The Participant
has been granted HREs as a consequence of the commercial relationship between
the Company and the Employer, and the Employer is the Participant’s sole
employer. Based on the foregoing, (a) the Participant expressly recognizes the
Plan and the benefits derived from participation in the Plan will not establish
any rights between the Participant and the Employer, (b) the Plan and the
benefits the Participant may derive from participation in the Plan are not part
of the employment conditions and/or benefits provided by the Employer, and (c)
any modifications or amendments of the Plan by the Company, or a termination of
the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with the Employer.


2.Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as the Participant’s free and
voluntary decision to participate in the Plan in accordance with the terms and
conditions of the Plan, the Agreement and this Addendum. As such, the
Participant acknowledges and agrees that the Company may, in its sole
discretion, amend and/or discontinue the Participant’s participation in the Plan
at any time and without any liability. The value of the HREs is an extraordinary
item of compensation outside the scope of any Participant’s employment contract,
if any. The HREs are not part of the Participant’s regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.



14



--------------------------------------------------------------------------------




BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


__________________________________

Signature


__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
HRE.
NETHERLANDS


1.     Waiver of Termination Rights. As a condition to the grant of the HREs,
the Participant hereby waives any and all rights to compensation or damages as a
result of the termination of employment with the Company and the Employer for
any reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) the Participant ceasing to have rights under, or ceasing to be entitled to
any awards under the Plan as a result of such termination.
                                     
SPAIN


1.    Termination. The following provision shall replace Section 9 (i) of the
Agreement in its entirety:


(i) termination of active employment or other relationship between the Company
or the Employer and the Participant for any reason (including termination
without cause or unfair dismissal) other than due to the Participant’s death or
Disability;


2.    Nature of Grant. The following provisions shall replace Section 10(x) of
the Agreement in its entirety, and the following new provision shall be added as
Section 10(xi) of the Agreement:


(x) in the event of termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive the HREs and
vest in the HREs under the Plan, if any, will be determined effective as of the
date that the Participant is no longer actively employed and will not be
extended by any notice period mandated

15



--------------------------------------------------------------------------------




under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); the Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
employed for purposes of his or her grant of HREs; and


(xi) in accepting the grant of HREs, the Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan. The
Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant HREs under the Plan to individuals who may be
employees of the Company or its Subsidiaries or affiliated companies throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its Subsidiaries or affiliated companies on
an ongoing basis. Consequently, the Participant understands that the HREs are
granted on the assumption and condition that the HREs and any Shares that may be
acquired as a result of the vesting of the HREs shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries or
affiliated companies) and shall not be considered a mandatory benefit or salary
for any purpose (including severance compensation) or any other right
whatsoever. In addition, the Participant understands that this grant would not
be made to the Participant but for the assumptions and conditions referred to
above; thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then any grant of HREs shall be null and void.




Participant Signature:        ________________________________________________

Participant Printed Name:     ________________________________________________


Date:                _______________________________


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
HRE.


UNITED KINGDOM


1.    Tax Withholding Obligations. The following provision shall replace Section
6 of the Agreement in its entirety:


Regardless of any action the Company or the Employer takes with respect to any
or all income tax, primary and secondary Class 1 National Insurance
Contributions, payroll tax or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the HREs,

16



--------------------------------------------------------------------------------




including but not limited to, the grant of the HREs, the vesting of the HREs,
the subsequent sale of any Shares acquired at vesting or the receipt of any
dividends, and (2) do not commit to structure the terms of the grant or any
aspect of the HREs to reduce or eliminate the Participant’s liability for
Tax-Related Items.


Prior to vesting of the HREs, the Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer for Tax-Related
Items. In this regard, if permissible under local law, the Participant
authorizes the Company to sell or arrange for the sale of Shares that the
Participant acquires to meet the withholding obligation for Tax-Related Items.
The Company will endeavor to sell only the whole number of Shares required to
satisfy the Company's and/or the Employer's withholding obligation for
Tax-Related Items; however, the Participant agrees that the Company may sell
more Shares than necessary to cover the Tax-Related Items. The Committee may
also, in lieu of or in addition to the foregoing, at its sole discretion, (i)
require the Participant to deposit with the Company or the Employer an amount of
cash sufficient to meet his or her obligation for Tax-Related Items, (ii)
withhold the required amount from the Participant’s pay during the pay periods
next following the date on which any such applicable liability for Tax-Related
Items otherwise arises (or withhold the required amount from other amounts
payable to the Participant), and/or (iii) if permissible under local law, the
Committee may require that the Company withhold a whole number of Shares
otherwise deliverable to Participant having a Fair Market Value sufficient to
satisfy the statutory minimum (or such higher amount as is allowable without
adverse accounting consequences) of the Participant’s estimated total obligation
for Tax-Related Items associated with any aspect of the HREs. If the obligation
for the Participant’s Tax-Related Items is satisfied by withholding a number of
Shares as described herein, the Participant will be deemed to have been issued
the full number of Shares subject to the award of HREs, notwithstanding that a
number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of the vesting or any other aspect of the
award.


Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver any Shares due upon vesting of the
HREs if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this section. The
Participant hereby consents to any action reasonably taken by the Company to
meet his or her obligation for Tax-Related Items.


2.    Deemed Loan Provision. The following new provision shall be added as
Section 6A of the Agreement:


If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount

17



--------------------------------------------------------------------------------




of any uncollected Tax-Related Items shall constitute a loan owed by the
Participant to the Employer, effective on the Due Date. The Participant agrees
that the loan will bear interest at the then-current HM Revenue and Customs
Official Rate, it will be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 6 of the Agreement. Notwithstanding the foregoing, if the Participant
is an “Officer” (as defined in Rule 16a-1(f) of the Securities Exchange Act of
1934), the terms of this Section 6A shall not apply to the Participant. In the
event that Tax-Related Items are not collected from or paid by an Officer
Participant by the Due Date, the amount of any uncollected Tax-Related Items may
constitute a benefit to the Participant on which additional income tax and
National Insurance Contributions may be payable. The Participant agrees that the
Company may collect any income tax and National Insurance Contributions due on
this additional benefit from the Participant by any of the means set forth in
Section 6 of the Agreement.


3.    Exclusion of Claim. The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to vest in the Participant’s HREs as a result of such
termination (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Participant’s HREs. Upon the grant
of the HREs, the Participant shall be deemed to have irrevocably waived any such
entitlement.


*    *    *    *    *

18



--------------------------------------------------------------------------------






TECH DATA CORPORATION
(hereinafter called the “Company”)

2009 EQUITY INCENTIVE PLAN OF TECH DATA CORPORATION
(hereinafter called the “Plan”)
GLOBAL NOTICE OF GRANT AND RESTRICTED STOCK UNIT GRANT AGREEMENT






I.     NOTICE OF EQUITY GRANT
    
Name/Participant:                 <name >


Type of Grant:                 Restricted Stock Unit


Date of Grant:                    <date>
    
Total Shares Granted:
<shares >







II. AGREEMENT


For valuable consideration, the receipt of which is hereby acknowledged
(electronically or using a method accepted by the Company), the Company hereby
grants to the Participant a Restricted Stock Unit Grant (hereinafter called the
“RSUs”) under Section 7 of the Plan in accordance with the following terms:


Section 1.    Definitions. Unless otherwise defined herein, the terms defined in
this Agreement shall have the same defined meanings as in the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail. The following additional
terms shall be defined as follows:


“Agreement” means this agreement between the Participant and the Company setting
forth the terms and conditions of the grant of RSUs and includes Part I, Notice
of Equity Grant and Part II, Agreement.


“Date of Grant” means the date on which the RSUs are granted to the Participant,
as specified in Part I.


“Employer” means the Company or any Subsidiary that employs the Participant on
the applicable date.



19



--------------------------------------------------------------------------------




“Share” means one (1) share of Common Stock.


Section 2. Grant. The Participant is hereby granted an award of RSUs under
Section 9(b) of the Plan. Each RSU represents the prospective contingent right
to receive one Share and will, at all times the Agreement is in effect, be equal
in value to one Share. In accordance with Section 9(b) of the Plan, no grant, or
a combination of grants, of RSUs to the Participant during a fiscal year shall
have a value in excess of two and one-half million dollars ($2,500,000),
determined using the Fair Market Value of the Shares underlying the RSUs as of
the Date of Grant.


Section 3. Vesting. Subject to the provisions of this Agreement, the RSUs shall
vest and become payable in Shares in accordance with the following vesting
schedule:




Vesting Date


Vesting Percentage


First Anniversary of Date of Grant
25%
Second Anniversary of Date of Grant
25%
Third Anniversary of Date of Grant
50%



Unless and until the RSUs vest, the Participant will have no right to payment of
any unvested RSUs. Prior to the actual delivery of any of the RSUs that are
vested, the RSUs will represent an unsecured obligation of the Company in
accordance with Section 16(c) of the Plan.


Section 4.    Non-Transferability. All rights with respect to the RSUs are
exercisable during the Participant’s lifetime only by the Participant and the
RSUs may not be transferred, assigned, pledged or hypothecated in any manner
other than by will or by applicable laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or Rules
thereunder.


Section 5.     Delivery of Shares.


(i)    General. Subject to the other terms of the Plan and this Agreement,
within a reasonable time following each Vesting Date, the Company will issue or
cause to be delivered to the Participant (or if any other individual(s) then
hold the RSUs, to such individual(s)) the number of Shares the Participant is
entitled to receive as a result of the vesting of the RSUs. The Shares shall be
registered in the name of the Participant (or the name(s) of the individual(s)
that then hold the RSUs, either alone or jointly with another person(s) with
rights of survivorship, as such individual(s) shall prescribe in writing or
other methods allowed to the Company), and shall in all cases be delivered to
the Participant within ten (10) business days following the applicable Vesting
Date. Notwithstanding the foregoing, the delivery of Shares upon vesting of an
RSU may be delayed if the amount to be paid or delivered is reasonably likely to
violate applicable federal, state or non-U.S.

20



--------------------------------------------------------------------------------




securities laws; provided, however, that the delivery will occur at the earliest
date the Company reasonably anticipates that the distribution will not cause a
violation.


The delivery of Shares upon vesting of the RSUs shall be deemed effected for all
purposes when a stock transfer agent shall have deposited such Shares according
to the delivery instructions provided by Participant (or if any other
individual(s) then hold the RSUs, by such other individual(s)). Fractional
Shares shall not be issued.


Section 6.    Tax Withholding Obligations. Regardless of any action the Company
or the Employer takes with respect to any or all income tax, social insurance
contributions, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including but not limited to, the grant of the RSUs, the vesting of
the RSUs, the subsequent sale of any Shares acquired at vesting or the receipt
of any dividends, and (2) do not commit to structure the terms of the grant or
any aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items.
    
Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver any Shares due upon vesting of the
RSUs if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this section. The
Participant hereby consents to any action reasonably taken by the Company to
meet his or her obligation for Tax-Related Items.


Section 7. Changes in Capitalization. The existence of the RSUs shall not affect
in any way the right or power of the Company or its stockholders to make,
authorize or consummate (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; (ii) any merger or consolidation of the Company; (iii) any issue by
the Company of debt securities, or preferred or preference stock that would rank
above the shares subject to RSUs; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or outstanding assignment of all or any part of
the assets or business of the Company; or (vi) any other corporate act or
proceeding, whether of a similar character or otherwise.


Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason

21



--------------------------------------------------------------------------------




thereof shall be made with respect to the number of shares of Common Stock
subject to the RSUs.


Section 8. Rights of Participant. No person shall, by virtue of the granting of
the RSUs to the Participant, be deemed to be a holder of any Shares underlying
the RSUs or be entitled to the rights or privileges of a holder of such Shares
unless and until the RSUs have vested with respect to such Shares and the Shares
have been issued pursuant to the vesting of the RSUs.


The grant of the RSUs is voluntary and occasional and the Participant shall not
by virtue of the granting of the RSUs have any claim or right to be granted RSUs
in the future or to participate in any other compensation plan, program or
arrangement of the Company or of the Employer, even if RSUs have been granted
repeatedly in the past.


The granting of the RSUs shall not impose upon the Company or the Employer any
obligations to employ or to continue to employ the Participant; and the right of
the Company or the Employer to terminate the employment of the Participant shall
not be diminished or affected by reason of the fact that the RSUs have been
granted to the Participant.


Nothing herein contained shall impose any obligation upon the Participant to
accept the grant of RSUs.


At all times while any portion of the RSUs is outstanding, the Company shall
reserve and keep available, out of shares of its authorized and unissued Common
Stock or reacquired Shares, a sufficient number of Shares to satisfy the
requirements of the RSUs; comply with the terms of the RSUs promptly upon
vesting of the RSUs; and pay all fees or expenses necessarily incurred by the
Company in connection with the issuance and delivery of Shares pursuant to the
vesting of the RSUs.


Section 9. Termination. Subject to Section 8, the outstanding unvested RSUs
granted hereunder shall terminate and the Participant shall cease vesting in the
RSUs on the earliest to occur of:


(i) termination of active employment or other relationship between the Company
or the Employer and the Participant for any reason other than due to the
Participant’s death or Disability; or


(ii) termination of active employment or other relationship between the Company
or the Employer and the Participant due to the Participant’s death or Disability
within three months of the Date of Grant.


An employment relationship between the Company or the Employer and the
Participant shall be deemed to exist during any period during which the
Participant is actively employed by the Company or by any Subsidiary. Whether
authorized leave of absence or absence on military government service shall
constitute termination of the employment

22



--------------------------------------------------------------------------------




relationship between the Company or the Employer and the Participant shall be
determined by the administrator designated by the Committee at the time thereof
and in accordance with local law.


In the event of the death or Disability of the Participant during his or her
employment relationship with the Company or the Employer, as applicable, and at
least three months after the Date of Grant, the RSUs shall become fully vested
(all or a portion of the outstanding RSUs) as of the date of the Participant’s
death or Disability. In the case of death of a Participant, any Shares due upon
vesting will be delivered to the Participant’s executors, administrators or any
person(s) to whom the RSUs may be transferred by will or by laws of descent and
distribution, in accordance with Section 5 of this Agreement. If, in the event
of the Participant’s death, any beneficiary entitled to receive any Shares due
upon vesting is a minor or, if in the event of the Participant’s Disability, the
Participant is deemed by the Committee or is adjudged to be legally incapable of
giving valid receipt and discharge for any Shares due upon vesting, such Shares
will be paid to such person or institution as the Committee may designate or to
the duly appointed guardian. Such payment shall, to the extent made, be deemed a
complete discharge of any liability for such payment under the Plan.


If the Participant is a local national of and employed in a country that is a
member of the European Union, the grant of the RSUs and the terms and conditions
governing the RSUs are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent that a court or tribunal of
competent jurisdiction determines that any provision of the RSUs is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


Section 10. Nature of Grant. In accepting the grant, the Participant
acknowledges that:


(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;


(ii) all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;


(iii) the Participant is voluntarily participating in the Plan;


(iv) the grant of RSUs is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Participant’s employment
contract, if any;



23



--------------------------------------------------------------------------------




(v) the grant of RSUs is not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;


(vi) in the event that the Participant is not an employee of the Company, the
grant of RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of RSUs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or affiliated company of the Company;


(vii) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(viii) if the Participant vests in his or her RSUs and obtains Shares, the value
of those Shares acquired may increase or decrease in value;


(ix) in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the RSUs or Shares acquired upon vesting of the RSUs resulting from
termination of the Participant’s employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant will be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and


(x) in the event of termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive the RSUs and
vest in the RSUs under the Plan, if any, will be determined effective as of the
date that the Participant is no longer employed by the Employer; the Committee
shall have the exclusive discretion to determine when the Participant is no
longer actively employed for purposes of his or her grant of RSUs.


Section 11. Data Privacy. Pursuant to applicable personal data protection laws,
the Company and Employer hereby notify the Participant of the following in
relation to the Participant’s personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the RSUs and
participation in the Plan. The collection, use, processing and transfer of
personal data is necessary for the Company’s administration of the Plan and
participation in the Plan, and the Participant’s denial and/or objection to the
collection, use, processing and transfer of personal data may affect
participation in the Plan. As such, the Participant voluntarily acknowledges and
consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.

24



--------------------------------------------------------------------------------




 

The Company and Employer hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all options, units or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by the Participant or collected, where
lawful, from third parties, and the Company and the Employer will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.



The Company and the Employer will transfer Data internally as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and the Company and the Employer may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
European Economic Area, or elsewhere throughout the world, such as the United
States. The Participant hereby authorizes (where required under applicable law)
the third parties or other recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.


The Participant may, at any time, exercise rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Participant’s participation in the Plan, and (e) withdraw the
Participant’s consent to the collection, processing or transfer of Data as
provided hereunder (in which case, the Participant’s RSUs will be null and
void). The Participant

25



--------------------------------------------------------------------------------




may seek to exercise these rights by contacting the Employer’s Human Resources
manager or the Company’s Human Resources Department.


Section 12. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A of the Code (“Section 409A”). Instead, it is the intent
of this Agreement to satisfy the “short- term deferral exemption described in
Treas. Reg. §1.409A-1(b)(4). The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that no grants
(including without limitation, the RSUs) become subject to Section 409A,
provided, however, the Company makes no representation that the RSUs are not
subject to Section 409A nor makes any undertaking to preclude Section 409A from
applying to the RSUs.


Section 13. Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the RSUs granted under
the Plan and participation in the Plan, or future RSUs that may be granted under
the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company. In
addition, if the Participant does not otherwise reject this Award, (in such
manner as the Company may specify from time to time in its sole discretion), the
Participant shall be deemed to have accepted the Award as of the Date of Grant.


Section 14. Government and Other Regulations; Governing Law. The grant of RSUs
is subject to all laws, regulations and orders of any governmental authority
which may be applicable thereto and, notwithstanding any of the provisions
hereof, the Participant acknowledges that the Company will not be obligated to
issue any Shares hereunder if the grant or vesting thereof or the issuance of
such Shares, as the case may be, would constitute a violation by the Participant
or the Company of any such law, regulation or order or any provision thereof.
The Company shall not be obligated to take any affirmative action in order to
cause the vesting of the RSUs or the issuance of Shares pursuant hereto to
comply with any such law, regulation, order or provision.


As a condition of the grant of the RSUs, the Participant agrees to repatriate
all payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends) in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence. In
addition, the Participant also agrees to take any and all actions, and consent
to any and all actions taken by the Company and its affiliates, as may be
required to allow the Company and its affiliates to comply with local laws,
rules and regulations in the Participant’s country of residence. Finally, the
Participant agrees to take any and all actions as may be required to comply with
the Participant’s personal obligations under local laws, rules and regulations
in the Participant’s country of residence.

26



--------------------------------------------------------------------------------




The RSUs are and shall be subject in every respect to the provisions of the
Plan, which is incorporated herein by reference and made a part hereof. The
Participant hereby accepts the RSUs subject to all the terms and provisions of
the Plan and agrees that all decisions under and interpretations of the Plan by
the Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs and legal representatives.


This grant of RSUs shall be governed by and construed in accordance with the
laws of the State of Florida without regard to its principle of conflict of
laws. For purposes of litigating any dispute arising under this Agreement, the
parties hereby agree that such litigation shall be conducted in the courts of
Pinellas County, Florida.


Section 15. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


Section 16. Language. If the Participant is a resident outside of the United
States, the Participant acknowledges and agrees by acceptance of the grant of
RSUs under the Plan and this Agreement, that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Award, be drawn up
in English. If the Participant has received this Agreement, the Plan or any
other documents related to the RSUs translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.


Section 17. Private Placement. For non U.S. Participants, the grant of the RSUs
is not intended to be a public offering of securities in the Participant’s
country of residence (and country of employment, if different). The Company has
not submitted any registration statement, prospectus or other filings with the
local securities authorities (unless otherwise required under local law), and
the grant of the RSUs is not subject to the supervision of the local securities
authorities.


Section 18. Addendum. Notwithstanding any provisions of this Agreement to the
contrary, the RSUs shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
are set forth in the applicable addendum to the Agreement (“Addendum”). Further,
if the Participant transfers residence and/or employment to another country
reflected in an Addendum to the Agreement, the special terms and conditions for
such country shall apply to the Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the RSUs
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). Any
applicable Addendum shall constitute part of the Agreement.



27



--------------------------------------------------------------------------------




Section 19. Additional Requirements. The Company reserves the right to impose
other requirements on the RSUs, any Shares acquired pursuant to the RSUs and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and regulations or to facilitate the
operation and administration of the RSUs and the Plan. Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
    
IN WITNESS WHEREOF, the Company has caused this grant of RSUs to be executed, as
of the Date of Grant.


TECH DATA CORPORATION




                
By:_/s/ ROBERT M. DUTKOWSKY
Robert M. Dutkowsky, Chief Executive Officer

By:_______________________________________
Holder



















































28



--------------------------------------------------------------------------------








TECH DATA CORPORATION
2009 EQUITY INCENTIVE PLAN
OF TECH DATA CORPORATION


ADDENDUM TO
GLOBAL NOTICE OF GRANT AND
RESTRICTED STOCK UNIT GRANT AGREEMENT


________________________________________________________________________



In addition to the terms of the 2009 Equity Incentive Plan of Tech Data
Corporation (the “Plan”) and the Global Notice of Grant and Restricted Stock
Unit Grant Agreement
2.





(the “Agreement”), the RSUs are subject to the following additional terms and
conditions as set forth in this addendum (the “Addendum”).






All defined terms as contained in this Addendum shall have the same meaning as
set forth in the Plan and the Agreement. Pursuant to Section 18 of the
Agreement, to the extent a Participant relocates residence and/or employment to
another country, the additional terms and conditions as set forth in the
addendum for such country (if any) shall also apply to the RSUs to the extent
the Company determines, in its sole discretion, that the application of such
addendum is necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the RSUs and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate the Participant’s transfer).


CANADA


3.Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Plan, the RSUs shall be settled only in Shares (and
may not be settled in cash).


DENMARK


1.
Treatment of RSUs upon Termination of Employment. Notwithstanding any provisions
in the Agreement to the contrary, the treatment of the RSUs upon the
Participant’s termination of employment shall be governed by the Act on Stock
Options in Employment Relations.


29



--------------------------------------------------------------------------------












FRANCE


2.English Language. The Participant acknowledges and agrees that it is the
Participant's express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the RSUs, be drawn up in English. If the Participant has received
this Agreement, the Plan or any other documents related to the RSUs translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version shall control.




BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


__________________________________

Signature


__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.



























30



--------------------------------------------------------------------------------
















ITALY


1.    Authorization to Release Necessary Personal Information. The following
provision shall replace Section 11 of the Agreement in its entirety:


(i)    The Participant understands that the Employer and/or the Company hold
certain personal information about the Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth,
national insurance number or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all
awards or other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. The Participant is aware that
providing the Company with the Data is necessary for the performance of this
Agreement and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.


(ii)    The Controller of personal data processing is Tech Data Corporation,
5350 Tech Data Drive, Clearwater, Florida 33760, U.S.A., and, pursuant to D.lgs
196/2003, its representative in Italy is Tech Data Italia s.r.l. with registered
offices at Via Tolstoj 65, 20098 S. Giuliano, Milanese MI, Italy Participant
understands that Data may be transferred to third parties assisting in the
implementation, administration and management of the Plan, including any
transfer required to a broker or other third party with whom Shares acquired
pursuant to this grant of RSUs or cash from the sale of such Shares may be
deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in the
Participant’s country, or elsewhere, including outside of the European Union and
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The processing activity, including the transfer
of the Participant’s personal data abroad, out of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require the
Participant’s consent thereto as the processing is necessary for the performance
of contractual obligations related to the implementation, administration and
management of the Plan. The Participant understands that Data processing
relating to the purposes above specified shall take place under automated or
non-automated conditions, anonymously when possible, that comply with the
purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations, with specific
reference to D.lgs. 196/2003.



31



--------------------------------------------------------------------------------




(iii)    The Participant understands that Data will be held only as long as is
required by law or as necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that,
pursuant to art 7 of D.lgs 196/2003, the Participant has the right, including
but not limited to, to access, delete, update, request the rectification of the
Data and cease, for legitimate reasons, the Data processing. Furthermore, the
Participant is aware that the Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting a local representative available at
the following address, Via Tolstoj 65, 20098 S. Giuliano, Milanese MI, Italy.


3.Participant Acknowledgment. The Participant hereby confirms that he or she
accepts and agrees to the Agreement and the Plan in all respects as of the date
the Participant accepts this Agreement. The Participant further acknowledges
that he or she has read and specifically and expressly approves of the following
provisions of the Agreement: (i) Section 6 addressing the Participant’s
responsibility for taxes; (ii) Section 8 addressing the rights of the
Participant with respect to the RSUs; (iii) Section 10 containing the
Participant’s acknowledgement that the Plan and the grant of the RSUs do not
provide the Participant with any entitlement or claim for compensation ; (iv)
Section 11 containing the Participant’s authorization for data privacy purposes;
(v) Section 13 addressing electronic delivery and acceptance procedures; and
(vi) Section 14 stating that the laws of the State of Florida, U.S.A. will
govern the Agreement and the Plan and the venue for litigation of any dispute
arising under this Agreement will be the courts of Pinellas County, Florida,
U.S.A.






__________________________________

Signature


__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.















32



--------------------------------------------------------------------------------


















MEXICO


3.Commercial Relationship. The Participant expressly recognizes that
participation in the Plan and the Company’s grant of RSUs does not constitute an
employment relationship between the Participant and the Company. The Participant
has been granted RSUs as a consequence of the commercial relationship between
the Company and the Employer, and the Employer is the Participant’s sole
employer. Based on the foregoing, (a) the Participant expressly recognizes the
Plan and the benefits derived from participation in the Plan will not establish
any rights between the Participant and the Employer, (b) the Plan and the
benefits the Participant may derive from participation in the Plan are not part
of the employment conditions and/or benefits provided by the Employer, and (c)
any modifications or amendments of the Plan by the Company, or a termination of
the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with the Employer.


4.Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as the Participant’s free and
voluntary decision to participate in the Plan in accordance with the terms and
conditions of the Plan, the Agreement and this Addendum. As such, the
Participant acknowledges and agrees that the Company may, in its sole
discretion, amend and/or discontinue the Participant’s participation in the Plan
at any time and without any liability. The value of the RSUs is an extraordinary
item of compensation outside the scope of any Participant’s employment contract,
if any. The RSUs are not part of the Participant’s regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.


BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


__________________________________

Signature



33



--------------------------------------------------------------------------------




__________________________________
Printed Name

_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.
NETHERLANDS


1.
Waiver of Termination Rights. As a condition to the grant of the RSUs, the
Participant hereby waives any and all rights to compensation or damages as a
result of the termination of employment with the Company and the Employer for
any reason whatsoever, insofar as those rights result or may result from (a) the
loss or diminution in value of such rights or entitlements under the Plan, or
(b) the Participant ceasing to have rights under, or ceasing to be entitled to
any awards under the Plan as a result of such termination.




















































34



--------------------------------------------------------------------------------


















                                     
SPAIN


1.    Termination. The following provision shall replace Section 9 (i) of the
Agreement in its entirety:


(i) termination of active employment or other relationship between the Company
or the Employer and the Participant for any reason (including termination
without cause or unfair dismissal) other than due to the Participant’s death or
Disability;


2.    Nature of Grant. The following provisions shall replace Section 10(x) of
the Agreement in its entirety, and the following new provision shall be added as
Section 10(xi) of the Agreement:


(x) in the event of termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive the RSUs and
vest in the RSUs under the Plan, if any, will be determined effective as of the
date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of his or her grant of
RSUs; and


(xi) in accepting the grant of RSUs, the Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan. The
Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its Subsidiaries or affiliated companies throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its Subsidiaries or affiliated companies on
an ongoing basis. Consequently, the Participant understands that the RSUs are
granted on the assumption and condition that the RSUs and any Shares that may be
acquired as a result of the vesting of the RSUs shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries or
affiliated companies) and shall not be considered a mandatory benefit or salary
for any purpose (including severance compensation) or any other right
whatsoever. In addition, the Participant understands that this grant would not
be made to the Participant but for the assumptions and conditions referred to
above; thus, the Participant acknowledges and freely accepts that should any or

35



--------------------------------------------------------------------------------




all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then any grant of RSUs shall be null and void.




Participant Signature:        ________________________________________________

Participant Printed Name:     ________________________________________________


Date:                _______________________________


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO STOCK
ADMINISTRATION OF TECH DATA NO LATER THAN THIRTY (30) DAYS FROM THE DATE OF THE
GRANT.

































































36



--------------------------------------------------------------------------------


























UNITED KINGDOM


1.    Tax Withholding Obligations. The following provision shall replace Section
6 of the Agreement in its entirety:


Regardless of any action the Company or the Employer takes with respect to any
or all income tax, primary and secondary Class 1 National Insurance
Contributions, payroll tax or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including but not limited to, the grant of the RSUs, the vesting of
the RSUs, the subsequent sale of any Shares acquired at vesting or the receipt
of any dividends, and (2) do not commit to structure the terms of the grant or
any aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items.


Prior to vesting of the RSUs, the Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer for Tax-Related
Items. In this regard, if permissible under local law, the Participant
authorizes the Company to sell or arrange for the sale of Shares that the
Participant acquires to meet the withholding obligation for Tax-Related Items.
The Company will endeavor to sell only the whole number of Shares required to
satisfy the Company's and/or the Employer's withholding obligation for
Tax-Related Items; however, the Participant agrees that the Company may sell
more Shares than necessary to cover the Tax-Related Items. The Committee may
also, in lieu of or in addition to the foregoing, at its sole discretion, (i)
require the Participant to deposit with the Company or the Employer an amount of
cash sufficient to meet his or her obligation for Tax-Related Items, (ii)
withhold the required amount from the Participant’s pay during the pay periods
next following the date on which any such applicable liability for Tax-Related
Items otherwise arises (or withhold the required amount from other amounts
payable to the Participant), and/or (iii) if permissible under local law, the
Committee may require that the Company withhold a whole number of Shares
otherwise deliverable to Participant having a Fair Market Value sufficient to
satisfy the statutory minimum (or such higher amount as is allowable without
adverse accounting consequences) of the Participant’s estimated total obligation
for Tax-Related

37



--------------------------------------------------------------------------------




Items associated with any aspect of the RSUs. If the obligation for the
Participant’s Tax-Related Items is satisfied by withholding a number of Shares
as described herein, the Participant will be deemed to have been issued the full
number of Shares subject to the award of RSUs, notwithstanding that a number of
the Shares is held back solely for the purpose of paying the Tax-Related Items
due as a result of the vesting or any other aspect of the award.


Finally, the Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
acquisition of Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver any Shares due upon vesting of the
RSUs if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this section. The
Participant hereby consents to any action reasonably taken by the Company to
meet his or her obligation for Tax-Related Items.


2.    Deemed Loan Provision. The following new provision shall be added as
Section 6A of the Agreement:


If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items (the “Due Date”) or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected Tax-Related Items shall
constitute a loan owed by the Participant to the Employer, effective on the Due
Date. The Participant agrees that the loan will bear interest at the
then-current HM Revenue and Customs Official Rate, it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 6 of the Agreement.
Notwithstanding the foregoing, if the Participant is an “Officer” (as defined in
Rule 16a-1(f) of the Securities Exchange Act of 1934), the terms of this Section
6A shall not apply to the Participant. In the event that Tax-Related Items are
not collected from or paid by an Officer Participant by the Due Date, the amount
of any uncollected Tax-Related Items may constitute a benefit to the Participant
on which additional income tax and National Insurance Contributions may be
payable. The Participant agrees that the Company may collect any income tax and
National Insurance Contributions due on this additional benefit from the
Participant by any of the means set forth in Section 6 of the Agreement.


3.    Exclusion of Claim. The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to vest in the Participant’s RSUs as a result of such
termination (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Participant’s RSUs. Upon the grant
of the RSUs, the Participant shall be deemed to have irrevocably waived any such
entitlement.


*    *    *    *    *

38



--------------------------------------------------------------------------------






TECH DATA CORPORATION
(hereinafter called the “Company”)
2009 EQUITY INCENTIVE PLAN OF TECH DATA CORPORATION
(hereinafter called the “Plan”)
NOTICE OF GRANT AND GRANT AGREEMENT


I. NOTICE OF EQUITY GRANT


Unless otherwise defined herein, the terms defined in this notice shall have the
same defined meanings as in the Agreement and the Plan. In the event of a
conflict between the terms and conditions of this notice and the terms and
conditions of the Agreement and the Plan, the terms and conditions of the
Agreement and the Plan shall prevail.


    
Name/Holder:                 <name>


Type of Grant:                 Maximum Value Stock-Settled
Appreciation Right


Date of Grant:                    < date>


Total Shares Granted:                <shares>    


Grant Price:                    <price>    


        


II. AGREEMENT


For valuable consideration, the receipt of which is hereby acknowledged
(electronically or using a method accepted by the Company), the Company hereby
grants to the Holder the following Maximum Value Stock-Settled Stock
Appreciation Right (the “MVSSAR”) in accordance with the following terms:


Section 1. Definitions. Unless otherwise defined herein, the terms defined in
this Agreement shall have the same defined meanings as in the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail. The following additional
terms shall be defined as follows:


“Agreement” means this agreement between the Holder and the Company setting
forth the terms and conditions of the grant of this MVSSAR and includes Part I,
Notice of Grant and Part II, Agreement.



39



--------------------------------------------------------------------------------




“Exercise Fair Market Value” means, as of any date, the last sales price for a
Share (or if a Share was not traded on such date, on the immediately preceding
day on which sales of a Share were reported) as quoted on the NASDAQ National
Market, or on any other national exchange registered under the Exchange Act upon
which the Common Stock is then listed, for the last market trading day prior to
such date.


“Grant Price” means the Fair Market Value of a Share on the date on which the
MVSSARs are granted to the Holder, as specified in Part I.


“Maximum Value per MVSSAR” means the maximum total dollar value of USD$20 that
can accrue to the Holder upon the exercise of one MVSSAR such that the Holder is
never entitled to receive more than USD$20 upon exercise of one MVSSAR,
regardless of the Exercise Fair Market Value on the date of exercise.


“Share” means one (1) share of Common Stock.


Section 2. Grant of Maximum Value Stock-Settled Stock Appreciation Right.
Subject to the terms and conditions hereinafter set forth, including Section
4(f) and the adjustments of Section 7, the Holder is granted MVSSARs at the
Grant Price designated in Part I. Each MVSSAR gives the Holder a right to
receive the excess, if any, of the Exercise Fair Market Value of a Share on the
day one vested MVSSAR is exercised over the Grant Price, but not to exceed the
Maximum Value per MVSSAR.


Section 3. Vesting of Maximum Value Stock-Settled Stock Appreciation Right.
Subject to the provisions of Sections 9 of this Agreement, this MVSSAR shall
vest twenty five percent (25%) each year from the Date of Grant.


After a portion of the MVSSAR has become exercisable and during the term of this
MVSSAR, the Holder shall be entitled to decide whether to exercise the MVSSAR
subject to the conditions set forth in Section 4.


Section 4. Exercise of Maximum Value Stock -Settled Stock Appreciation Right.


(a)    Right to Exercise and Term of MVSSAR. This MVSSAR is exercisable in
accordance with the vesting schedule set forth in Section 3 of this Agreement.
The term of this MVSSAR shall be for ten years from the Date of Grant of this
MVSSAR, subject to the provisions of Section 9 of this Agreement.


(b)    Exercise Payment. Upon any exercise of a vested MVSSAR, the Holder is
entitled to receive the exercise payment (subject to Section 6 of this
Agreement) which, for each MVSSAR, is calculated as the excess, if any, of the
Exercise Fair Market Value of the vested MVSSAR that is exercised over the Grant
Price, but not to exceed the Maximum Value per MVSSAR (the “Exercise Payment”).
The Exercise Payment will be calculated in reference to each one MVSSAR that is
exercised. The aggregate Exercise Payment will be settled in Shares calculated
using the Exercise Fair Market Value.

40



--------------------------------------------------------------------------------






(c)     Method of Exercise. Exercise of the MVSSAR shall be made by delivery of
a “Broker Selection Form” (the form of which shall be determined at the
Company’s discretion) by the Holder to the Company, and delivery of a written
notice of exercise (or, if the Company permits, by electronic or voice methods)
by Holder to the Company or its designate before an exercise, or by delivery of
a notice of exercise in any other administrative method prescribed by the
Company in the future. In the notice, the Holder must specify the number of
MVSSARs that are to be exercised and the share delivery instructions.
   
(d)    Automatic Exercise. Notwithstanding Section 4(c), in the event that the
Exercise Fair Market Value of the Shares is such that the Exercise Payment a
Holder would be entitled to receive is the Maximum Value per MVSSAR, the Holder
hereby agrees to the automatic exercise of all vested MVSSARs under this
Agreement such that all the MVSSARs which are vested under this Agreement at
that time will be exercised and the Shares will be delivered to the Holder as
best determined by the Company at its discretion. Upon such exercise, the Holder
will be entitled to receive the Exercise Payment calculated in reference to each
vested MVSSAR under this Agreement subject to the exercise.


(e)    Non-Transferability. This MVSSAR is exercisable by the Holder hereof only
during the Holder's lifetime and may not be transferred, assigned, pledged or
hypothecated in any manner other than by will or by applicable laws of descent
and distribution, or pursuant to a qualified domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or Rules thereunder.


(f)    Minimum MVSSAR Exercise. Holder must exercise a minimum number of MVSSAR
such that the aggregate Exercise Payment for all MVSSARs exercised at any one
time must at least equal the Exercise Fair Market Value of a Share at exercise.


Section 5. Delivery of Shares. Within a reasonable time following the receipt of
the notice of exercise of the MVSSAR (where the MVSSAR is exercised voluntarily
by the Holder under Section 4(c) above), or, following the automatic exercise of
the MVSSAR under Section 4(d) above, the Company will issue or cause to be
delivered to the Holder (or if any other individual or individuals are
exercising this MVSSAR, to such individual or individuals) the Exercise Payment,
i.e., the number of Shares the Holder is entitled to receive as a result of the
exercise of the MVSSAR, registered in the name of the Holder (or the name or
names of the individual or individuals exercising the MVSSAR, either alone or
jointly with another person or persons with rights of survivorship, as the
individual or individuals exercising the MVSSAR shall prescribe in writing or
other methods allowed to the Company) but in any event, such Shares shall be
delivered within ten (10) business days; provided, however, that such delivery
shall be deemed effected for all purposes when a stock transfer agent shall have
deposited such Shares according to the delivery instructions; and provided
further that if any law, regulation or order of the Securities and Exchange
Commission (the "Commission") or other body having jurisdiction shall require
the Company or the Holder (or the individual or individuals exercising this
MVSSAR) to take any action in connection with delivery of the Shares, then,
subject to the other provisions

41



--------------------------------------------------------------------------------




of this paragraph, the date on which such delivery shall be deemed to have
occurred shall be extended for the period necessary to take and complete such
action, it being understood that the Company shall have no obligation to take
and complete any such action. Fractional Shares shall not be issued pursuant to
the exercise of an MVSSAR.


Section 6. Tax Withholding Obligations. To meet the obligations of the Company
or affiliates of the Company with respect to withholding of any and all income
tax (including federal, state and local taxes), social insurance contributions,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”) under any domestic or foreign federal, state or local statute,
ordinance, rule, or regulation in connection with any aspect of the MVSSARs,
including, but not limited to, the grant, the vesting and/or the exercise of an
MVSSAR into Shares, or the subsequent sale of any Shares acquired at exercise
and the receipt of any dividends, the Committee may require that the Company
withhold a number of whole Shares otherwise deliverable to Holder having an
Exercise Fair Market Value sufficient to satisfy the statutory minimum (or such
higher amount as is allowable without adverse accounting consequences) of the
Holder’s estimated total obligation for Tax-Related Items associated with any
aspect of the MVSSAR. The Administrator may also, in lieu of or in addition to
the foregoing, at its sole discretion, (i) require the Holder to deposit with
the Company an amount of cash sufficient to meet his or her obligation for
Tax-Related Items with respect to such Holder, (ii) withhold the required
amounts from the Holder’s regular salary/wages during the pay periods next
following the date on which any such applicable tax liability otherwise arises,
and/or (iii) sell or arrange for the sale of Shares to be issued on the exercise
of the MVSSAR to satisfy the Holder’s obligation for Tax-Related Items with
respect to such Holders. If the Holder’s and/or the Company’s withholding
obligation for Tax-Related Items is satisfied as described in (iii) of this
section, the Company will endeavor to sell only the number of Shares required to
satisfy the Holder’s and/or the Company’s withholding obligation for Tax-Related
Items; however, the Holder agrees that the Company may sell more Shares than
necessary to cover the Tax-Related Items. The Company shall not deliver any of
the Shares until and unless the Holder has made the deposit required herein or
proper provision for required withholding has been made. Further, if the Holder
becomes subject to taxation in more than one country between the Date of Grant
and the date of any relevant taxable or tax withholding event, as applicable,
the Holder acknowledges that the Company or an affiliate of the Company may be
required to withhold or account for Tax-Related Items in more than one country.
The Holder hereby consents to any action reasonably taken by the Company to meet
his or her obligation for Tax-Related Items.


Section 7. Changes in Capitalization. The existence of this MVSSAR shall not
affect in any way the right or power of the Company or its shareholders to make,
authorize or consummate (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business; (ii) any merger or consolidation of the Company; (iii) any issue by
the Company of debt securities, or preferred or preference stock that would rank
above the shares subject to MVSSARs; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or outstanding assignment of all or any part of
the

42



--------------------------------------------------------------------------------




assets or business of the Company; or (vi) any other corporate act or
proceeding, whether of a similar character or otherwise.


Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of MVSSARs, the Grant Price or the Maximum Value per
MVSSAR.
    
Section 8. Rights of Holder. No person shall, by virtue of the granting of this
MVSSAR to the Holder, be deemed to be a holder of any Shares underlying this
MVSSAR or be entitled to the rights or privileges of a holder of such Shares
unless and until this MVSSAR has been exercised with respect to such Shares and
the Shares have been issued pursuant to that exercise of this MVSSAR.


The Holder shall not by virtue of the granting of this MVSSAR have any claim or
right to be granted an MVSSAR in the future or to participate in any other
compensation plan, program or arrangement of the Company.


The granting of this MVSSAR shall not impose upon the Company any obligations to
employ or to continue to employ the Holder; and the right of the Company to
terminate the employment of the Holder shall not be diminished or affected by
reason of the fact that this MVSSAR has been granted to the Holder.


Nothing herein contained shall impose any obligation upon the Holder to exercise
this MVSSAR except with respect to the automatic exercise pursuant to Section 4.


At all times while any portion of this MVSSAR is outstanding, the Company shall
reserve and keep available, out of shares of its authorized and unissued stock
or reacquired shares, a sufficient number of Shares to satisfy the requirements
of this MVSSAR; comply with the terms of this MVSSAR promptly upon exercise of
the MVSSAR; and pay all fees or expenses necessarily incurred by the Company in
connection with the issuance and delivery of Shares pursuant to the exercise of
this MVSSAR.


Section 9. Termination. The MVSSAR granted hereunder shall terminate on the
earliest to occur of:


(i) termination of employment for cause or voluntary separation on the part of
the Holder without the consent of the Company or Subsidiary;


(ii) the expiration of the term of this MVSSAR; or



43



--------------------------------------------------------------------------------




(iii) other than in the case of death of the Holder, approved retirement as
determined by the Committee or its designee (“Retirement”) or disability of the
Holder within the meaning of Section 22(e) (3) of the Code ("Disability"), 90
days after termination of the employment or other relationship between the
Company and the Holder other than as set forth in Section 9(i) above.


An employment relationship between the Company and the Holder shall be deemed to
exist during any period during which the Holder is employed by the Company or by
any Subsidiary. Whether authorized leave of absence or absence on military
government service shall constitute termination of the employment relationship
between the Company and the Holder shall be determined by the administrator,
designated by the Committee at the time thereof.


If the Holder’s employment terminates because of a Retirement, the term of this
MVSSAR shall then terminate one year following the date on which the Holder’s
employment was terminated or if earlier, at the expiration of the term of this
MVSSAR.


In the event of the death or Disability of the Holder during employment or other
relationship with the Company and before the date of expiration of the MVSSAR,
the MVSSAR shall become immediately and fully exercisable and the term of this
MVSSAR shall then terminate one year following the date of such death or
disability or at the expiration of the term of this MVSSAR, if earlier. In the
case of death of the Holder, the Holder's executors, administrators or any
person or persons to whom this MVSSAR may be transferred by will or by laws of
descent and distribution, shall have the right, at any time prior to termination
of this MVSSAR, to fully exercise this MVSSAR.


Section 10. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A (“Section 409A”) of the Code. The Company reserves the
right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Agreement to
ensure that no grants (including without limitation, this MVSSAR) become subject
to Section 409A, provided, however, the Company makes no representation that
this MVSSAR is not subject to Section 409A nor makes any undertaking to preclude
Section 409A from applying to this MVSSAR.


Section 11. Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the MVSSAR granted under
the Plan, and participation in the plan on future MVSSAR that may be granted
under the Plan, by electronic means or to request the Holder’s consent to
participate in the Plan by electronic means. The Holder hereby consents to
receive such documents by electronic delivery and; if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or another third party designated by the Company. If
required by local law or by the Company, the Holder may be required to print
out, sign and return to the Company the electronic document and/or this
Agreement indicating his or her consent to participate in the Plan. In
addition, if the Participant does

44



--------------------------------------------------------------------------------




not otherwise reject this Award, (in such manner as the Company may specify from
time to time in its sole discretion), the Participant shall be deemed to have
accepted the Award as of the Date of Grant.


Section 12. Government and Other Regulations; Governing Law. This MVSSAR is
subject to all laws, regulations and orders of any governmental authority which
may be applicable thereto and, notwithstanding any of the provisions hereof, the
Holder agrees that he or she will not exercise this MVSSAR granted hereby nor
will the Company be obligated to issue any Shares hereunder if the grant,
vesting or exercise thereof or the issuance of such Shares, as the case may be,
would constitute a violation by the Holder or the Company of any such law,
regulation or order or any provision thereof. The Company shall not be obligated
to take any affirmative action in order to cause the exercise of this MVSSAR or
the issuance of Shares pursuant hereto to comply with any such law, regulation,
order or provision.


This MVSSAR is and shall be subject in every respect to the provisions of the
Plan, which is incorporated herein by reference and made a part hereof. The
Holder hereby accepts this MVSSAR subject to all the terms and provisions of the
Plan and agrees that all decisions under and interpretations of the Plan by the
Committee or the Board shall be final, binding and conclusive upon the Holder
and his heirs and legal representatives.


This MVSSAR shall be governed by and construed in accordance with the laws of
the State of Florida without regard to its principle of conflict of laws. For
purposes of litigating any dispute arising under this Agreement, the parties
hereby agree that such litigation shall be conducted in the courts of Pinellas
County, Florida.


Section 13. Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Holder and the Holder's beneficiaries, executors or administrators.


Section 14. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


Section 15. Holder's Acknowledgment and Agreement. By accepting the grant of
this MVSSAR, the Holder acknowledges that the Holder has read the Agreement and
the Plan and the Holder specifically accepts and agrees to the provisions
therein.
    











45



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this MVSSAR to be executed, as of the
Date of Grant.


TECH DATA CORPORATION






                    
By:_/s/ ROBERT M. DUTKOWSKY
Robert M. Dutkowsky, Chief Executive Officer






    By:_______________________________________
     Employee









46

